 


109 HR 5048 IH: To direct the Secretary of Energy to undertake a study of the need for and feasibility of establishing a strategic natural gas reserve.
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5048 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mr. Tancredo introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Energy to undertake a study of the need for and feasibility of establishing a strategic natural gas reserve. 
 
 
1.ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall transmit to the Congress a report on the results of a study of the need for and feasibility of establishing a strategic natural gas reserve similar to the Strategic Petroleum Reserve.  
 
